THE THIRTEENTH COURT OF APPEALS

                                    13-14-00015-CV


 Creative Artists Agency, LLC, Twisted Roads Touring, LLC, 4FINI, Inc., Brett Saliba,
                 Sarah Siquieros F/K/A Sarah Baer, and Kevin Lyman
                                         v.
 Las Palmas Race Park, LLC Las Palmas Downs, Inc. and Front Porch Entertainment


                                   On Appeal from the
                      93rd District Court of Hidalgo County, Texas
                             Trial Cause No. C-3927-13-B


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellant.

      We further order this decision certified below for observance.

October 29, 2015